DREW, Justice
(concurring specially in order discharging certiorari).
I would like very much to be able to agree with the dissenting opinion of my esteemed associate, Mr. Justice TERRELL, in this case but I cannot ascribe to the quoted language of the Constitution the meaning which he gives to the words “a class of constitutional or state officers.” I think, in the light of events which have transpired since the effective date of Amended Article V, that it would have been wise had the amendment given this Court the power to review by direct appeal or certiorari any decision of a trial court which affected any cabinet officer of this state but I am unable to find any way to interpret the present amendment to give it that effect. I, therefore, must conclude that the state treasurer does not fall within the classification set forth and I am, therefore, compelled to cast my vote in favor of discharging the writ.
CALDWELL, Justice (concurring specially) .
I agree to discharge writ because of the facts of this case.